 1

 2

 3

 4
                                UNITED STATES DISTRICT COURT
 5                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 6

 7   MW (Minor Child), HAJA SILLAH,
     DEMBO WAGGEH,
 8                                                        CASE NO. 2:18-cv-01404-RAJ-BAT
                                Plaintiffs,
 9                                                        ORDER DIRECTING CLERK TO
             v.                                           IDENTIFY PRO BONO COUNSEL
10
     SAFEWAY, INC.,
11
                                Defendant.
12
            Before the Court is the Stipulated Motion for Appointment of independent counsel for the
13
     minor MW from the Court’s Pro Bono Panel, filed by Haja Sillah and Dembo Waggeh and
14
     Defendant Safeway Inc. Dkt. 53. The parties stipulated to the referral of the motion for approval
15
     of minor settlement to a United States Magistrate Judge. Dkt. 48. This matter was assigned to the
16
     undersigned for that purpose on July 24, 2019, and the instant motion referred on July 29, 2019.
17
            In its July 26, 2019 Order, the Court declined the request for finding that the minor MW
18
     is represented by independent counsel, directed the parties to obtain independent counsel to
19
     perform the duties set forth under LCR 17, and indicated the Court would entertain a request for
20
     the appointment of independent counsel from the Court’s pro bono panel based on MW’s
21
     presumed lack of resources. According to counsel for the parties, MW is a seven (7) year old
22
     dependent minor child with no visible income or resources, whose combined investigations
23
     should have uncovered such income and resources if they existed. Dkt. 53, p. 2.


     ORDER DIRECTING CLERK TO IDENTIFY
     PRO BONO COUNSEL - 1
 1          The Court has discretion to appoint counsel for indigent civil litigants pursuant to 28

 2   U.S.C. § 1915(e)(1), but an appointment of counsel should only be granted under “exceptional

 3   circumstances.” Agyeman v. Corrections Corp. of Am., 390 F.3d 1101, 1103 (9th Cir. 2004). The

 4   record suggests that exceptional circumstances exist here: the parties have stipulated to a

 5   settlement of their disputed claims; LCR 17(c) and Washington law require an independent

 6   investigation and report to the Court on the fairness of a proposed settlement on behalf of a

 7   minor child; the minor plaintiff has no visible income or resources to pay for the services of

 8   independent counsel; and, the Court invited MW’s counsel to file a motion for the appointment

 9   of independent counsel from the Court’s pro bono panel. Dkt. 52.

10          Accordingly, the Court GRANTS the stipulated motion (Dkt. 53) and DIRECTS the

11   Clerk to identify an attorney from the Pro Bono Panel to serve pro bono as independent counsel

12   for the minor MW, performing the duties set forth under LCR 17 in connection with the

13   proposed settlement of the claims of MW. See Dkt. 49. After the selected attorney has confirmed

14   that s/he has no conflict of interest, the Court will issue an order directing appointment of

15   counsel.

16          DATED this 29th day of July, 2019.

17

18                                                         A
                                                           BRIAN A. TSUCHIDA
19                                                         Chief United States Magistrate Judge

20

21

22

23



     ORDER DIRECTING CLERK TO IDENTIFY
     PRO BONO COUNSEL - 2
